Title: From Alexander Hamilton to Jeremiah Wadsworth, 3 September 1793
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


Philadelphia Sepr. 3. 1793
My Dear Wadsworth
Shortly after I came into Office I remember your having told me that Glauback (whom you represented as a worthless and ungrateful fellow) was indebted to General Greenes estate, I think for money lent him, and that it was your intention to endeavour to effect a purchase of his public claim; allowing him some part of it for his immediate necessities and letting the residue be an indemnification to General Greenes estate, or in other words go to the benefit of Mrs. Greene observing withal that he would probably part with it to some one else for a song or something to that effect; and I think I understood from you when you left the City that you had left the business in charge with Flint.
The purchase of the claim was afterwards made though at second hand, & it appears in fact that Mrs. Greene has had the benefit of it.
Fraunces lately a Clerk in my department prompted partly by resentment & partly I believe by some political enemies—gives out that I assisted in this affair as a speculation & to prove it shews the Draft of a Power for assigning the claim with some corrections which are said to be in my hand writing.
Whether this be so or not, I really do not now recollect, but I think it very possible, that having understood the matter in the light I have stated from you and viewing the transaction even with a favourable eye from my regard to Mrs. Greene, that upon the draft of such a power having been shewn to me probably to know whether it would be deemed competent, I may have been induced to make some corrections.
I will therefore thank you to state with precision the course of the transaction as it stands in your recollection particularly what passed between you & myself in the first instance. If not inconvenient to you I should ever be glad that you would attest to it.
Yrs. Affecty
A Hamilton
Jeremiah Wadsworth Esq
